DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-7, 10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weyer (U.S. Pat. No. 4,513,644) (hereafter Weyer).
Regarding claim 1, Weyer teaches a torque testing device comprising: 
a body (i.e., body 12) (see Fig. 2) defining an interior volume (i.e., fluid tight chamber 50) (see Fig. 2), wherein the interior volume is defined by an interior wall (i.e., interior surface of body 12) (see Fig. 2), the interior wall having a non-circular cross-section (i.e., the figure illustrates at least one non-circular crossing section) (see Fig. 2); 
a moveable portion within the interior volume (i.e., piston 32 and output shaft 14) (see Fig. 2), the moveable portion being selectively movable from a first orientation within the interior volume to a second orientation within the interior volume (i.e., linear and rotational movement of the piston 32 is transmitted through the inner helical splines 40 of the sleeve 34 to the outer helical splines 42 of the output shaft to cause the shaft to rotate) (see Column 4, lines 1-54), the moveable portion comprising: 
a core, the core defining an aperture (i.e., piston head 46 and sleeve 34 of piston 32) (see Fig. 2); and 
a piston, a portion of the piston cooperating with the aperture of the core (i.e., shaft 14) (see Fig. 2), 
wherein when the moveable portion is in the first orientation, the piston is located at a first distance from the core, and 
when the moveable portion is in the second orientation, the piston is located at a second distance from the core, the second distance being less than the first distance (i.e., the transmission means includes inner helical splines 28 integrally formed over the interior wall of a midportion 30 of the body 12, and a piston 32 having a piston sleeve 34 with outer helical splines 36 over a portion of its length which mesh with the inner helical splines of the body. the piston 32 is slidably retained within the body 12 for reciprocation therein in an axial direction between a first end position toward a first end 38 of the body 12 remote from the reduced diameter end portion 20 of the body, and a second end position toward the reduced diameter end portion of the body) (see Column 4, lines 1-54; and Fig. 2).
Regarding claim 3, Weyer teaches that the aperture contains a quantity of a fluid (i.e., the stem 60 of the fluid line connector 56 has a pair of interiorly disposed conduits 80, 82, which communicate fluid between the external fluid lines 72, 74 and the chambers 50, 52 respectively) (see Fig. 2).
Regarding claim 4, Weyer teaches a seal between the piston and the core, the seal inhibits flow of a fluid from the aperture of the core to a space exterior to the aperture, the seal enabling an increase in a pressure in the aperture (i.e., ring seal 49) (see Fig. 2).
Regarding claim 5, Weyer teaches that the moveable portion contacts the interior wall of the body (i.e., at interior radial wall 107) (see Fig. 2), the moveable portion has a contact axis, and the contact axis is colinear with a first dimension of the interior volume when the moveable portion is in the first orientation and the contact axis is colinear with a second dimension of the interior volume when the moveable portion is in the second orientation, the second dimension being less than the first dimension (i.e., the transmission means includes inner helical splines 28 integrally formed over the interior wall of a midportion 30 of the body 12, and a piston 32 having a piston sleeve 34 with outer helical splines 36 over a portion of its length which mesh with the inner helical splines of the body. the piston 32 is slidably retained within the body 12 for reciprocation therein in an axial direction between a first end position toward a first end 38 of the body 12 remote from the reduced diameter end portion 20 of the body, and a second end position toward the reduced diameter end portion of the body) (see Column 4, lines 1-54; and Fig. 2).
Regarding claim 6, Weyer teaches that the reduced length between the second dimension and the first dimension imparts a force on the piston, the force urges the piston into the aperture to increase a fluid pressure in the aperture (i.e., the transmission means includes inner helical splines 28 integrally formed over the interior wall of a midportion 30 of the body 12, and a piston 32 having a piston sleeve 34 with outer helical splines 36 over a portion of its length which mesh with the inner helical splines of the body. the piston 32 is slidably retained within the body 12 for reciprocation therein in an axial direction between a first end position toward a first end 38 of the body 12 remote from the reduced diameter end portion 20 of the body, and a second end position toward the reduced diameter end portion of the body) (see Column 4, lines 1-54; and Fig. 2).
Regarding claim 7, Weyer teaches that the non-circular cross-section is defined by portions of two offset circular cross-sections (i.e., first end of the body 38 and reduced diameter end portion 20) (see Fig. 2).
Regarding claim 10, Weyer teaches a bar attached to the moveable portion (i.e., stem 60) (see Fig. 2); 
Regarding claim 12, Weyer teaches that the bar has a cylindrical shape (i.e., stem 60) (see Fig. 2); 
Regarding claim 13, Weyer teaches that a portion of the moveable portion defines a cylindrical bore configured to attach the bar to the moveable portion (i.e., opening 63) (see Fig. 2).
Regarding claim 14, Weyer teaches a gauge, the gauge configured to indicate a torque value (i.e., the amount of torque being applied proportional to the fluid pressure utilized, as measured by a pressure gauge) (see Column 6, lines 23-45).
Regarding claim 15, Weyer teaches that the piston is biased to move away from the core by a fluid pressure within the aperture, such that a portion of the moveable portion is in contact with the interior wall (i.e., the transmission means includes inner helical splines 28 integrally formed over the interior wall of a midportion 30 of the body 12, and a piston 32 having a piston sleeve 34 with outer helical splines 36 over a portion of its length which mesh with the inner helical splines of the body. the piston 32 is slidably retained within the body 12 for reciprocation therein in an axial direction between a first end position toward a first end 38 of the body 12 remote from the reduced diameter end portion 20 of the body, and a second end position toward the reduced diameter end portion of the body) (see Column 4, lines 1-54; and Fig. 2).
Regarding claim 16, Weyer teaches a method of operating a torque testing device comprising: providing a torque testing device comprising: 
a body (i.e., body 12) (see Fig. 2) defining an interior volume (i.e., fluid tight chamber 50) (see Fig. 2), wherein the interior volume is defined by an interior wall (i.e., interior surface of body 12) (see Fig. 2), the interior wall having a non-circular cross-section (i.e., the figure illustrates at least one non-circular crossing section) (see Fig. 2), and 
a moveable portion (i.e., piston 32 and output shaft 14) (see Fig. 2) having a contact axis, the moveable portion located within the interior volume, wherein the moveable portion includes a first component configured to move relative to a second component to create a fluid pressure between the first component and the second component, the contact axis is colinear with a first dimension of the interior volume (i.e., reciprocation of the piston 32 occurs when hydraulic fluid or air under pressure is applied to a fluid-tight chamber 50 to a side of the piston head 46 toward the first end 38 and above the head, or to a fluid-tight chamber 52 to an opposite side of the piston head toward the reduced diameter end portion 20 of the body 12 and below the head. As the piston 32 linearly reciprocates in an axial direction within the body 12, the outer helical splines 36 of the sleeve 34 engage or mesh with the inner helical splines 23 of the body to case rotation of the piston. The linear and rotational movement of the piston 32 is transmitted through the inner helical splines 40 of the sleeve 34 to the outer helical splines 42 of the output shaft 14 to cause the shaft to rotate) (see Column 4, lines 1-54),  
when the moveable portion is in a first orientation and the contact axis is colinear with a second dimension of the interior volume when the moveable portion is in a second orientation, the second dimension being less than the first dimension; and moving the moveable portion from the first orientation to the second orientation (i.e., the transmission means includes inner helical splines 28 integrally formed over the interior wall of a midportion 30 of the body 12, and a piston 32 having a piston sleeve 34 with outer helical splines 36 over a portion of its length which mesh with the inner helical splines of the body. the piston 32 is slidably retained within the body 12 for reciprocation therein in an axial direction between a first end position toward a first end 38 of the body 12 remote from the reduced diameter end portion 20 of the body, and a second end position toward the reduced diameter end portion of the body) (see Column 4, lines 1-54; and Fig. 2).
Regarding claim 17, Weyer teaches increasing the fluid pressure between the first component and the second component by dynamically testing a torque tool attached to the moveable portion (i.e., depending on the slope and direction of turn of the various helical splines, there may be provided a multiplication or reduction of the relative rotation between the body 12 and the output shaft 14. In a presently preferred embodiment, using fluid pressure of 10,000 p.s.i., torques of 10,000 foot-pounds have been achieved) (see Column 4, lines 1-54; and Fig. 2).
Regarding clam 18, Weyer teacges a method of operating a torque testing device comprising: providing a torque testing device comprising: 
a body (i.e., body 12) (see Fig. 2) defining an interior volume (i.e., fluid tight chamber 50) (see Fig. 2), wherein the interior volume is defined by an interior wall (i.e., interior surface of body 12) (see Fig. 2), the interior wall having a non-circular cross-section (i.e., the figure illustrates at least one non-circular crossing section) (see Fig. 2); 
a moveable portion within the interior volume, the moveable portion comprising: 
a core, the core being selectively movable from a first orientation within the interior volume to a second orientation within the interior volume, the core defining an aperture (i.e., piston head 46 and sleeve 34 of piston 32) (see Fig. 2); and 
a piston, a portion of the piston cooperating with the aperture of the core (i.e., shaft 14) (see Fig. 2), 
wherein when the core is in the first orientation, the piston is located at a first distance from the core, and when the core is in the second orientation, the piston is located at a second distance from the core, the second distance being less than the first distance (i.e., the transmission means includes inner helical splines 28 integrally formed over the interior wall of a midportion 30 of the body 12, and a piston 32 having a piston sleeve 34 with outer helical splines 36 over a portion of its length which mesh with the inner helical splines of the body. the piston 32 is slidably retained within the body 12 for reciprocation therein in an axial direction between a first end position toward a first end 38 of the body 12 remote from the reduced diameter end portion 20 of the body, and a second end position toward the reduced diameter end portion of the body) (see Column 4, lines 1-54; and Fig. 2); 
attaching a torque tool to the torque testing device (i.e., the amount of torque being applied proportional to the fluid pressure utilized, as measured by a pressure gauge) (see Column 6, lines 23-45); and 
operating the torque tool to move the moveable portion to generate a fluid pressure between the piston and the core until the fluid pressure between the piston and the core is great enough to resist further movement of the moveable portion (i.e., reciprocation of the piston 32 occurs when hydraulic fluid or air under pressure is applied to a fluid-tight chamber 50 to a side of the piston head 46 toward the first end 38 and above the head, or to a fluid-tight chamber 52 to an opposite side of the piston head toward the reduced diameter end portion 20 of the body 12 and below the head. As the piston 32 linearly reciprocates in an axial direction within the body 12, the outer helical splines 36 of the sleeve 34 engage or mesh with the inner helical splines 23 of the body to case rotation of the piston. The linear and rotational movement of the piston 32 is transmitted through the inner helical splines 40 of the sleeve 34 to the outer helical splines 42 of the output shaft 14 to cause the shaft to rotate) (see Column 4, lines 1-54).
Regarding claim 19, Weyer teaches reading a gauge calibrated to display a torque value (i.e., the amount of torque being applied proportional to the fluid pressure utilized, as measured by a pressure gauge) (see Column 6, lines 23-45).
Regarding claim 20, Weyer teaches a torque testing device comprising: 
a body defining an interior volume a body (i.e., body 12) (see Fig. 2) defining an interior volume (i.e., fluid tight chamber 50) (see Fig. 2); and 
a selectably rotatable load cell located in the interior volume of the body, the load cell having a first position and a second position (i.e., the transmission means includes inner helical splines 28 integrally formed over the interior wall of a midportion 30 of the body 12, and a piston 32 having a piston sleeve 34 with outer helical splines 36 over a portion of its length which mesh with the inner helical splines of the body. the piston 32 is slidably retained within the body 12 for reciprocation therein in an axial direction between a first end position toward a first end 38 of the body 12 remote from the reduced diameter end portion 20 of the body, and a second end position toward the reduced diameter end portion of the body) (see Column 4, lines 1-54; and Fig. 2), 
wherein rotation of the load cell from the first position to the second position increases a fluid pressure within the interior volume (i.e., reciprocation of the piston 32 occurs when hydraulic fluid or air under pressure is applied to a fluid-tight chamber 50 to a side of the piston head 46 toward the first end 38 and above the head, or to a fluid-tight chamber 52 to an opposite side of the piston head toward the reduced diameter end portion 20 of the body 12 and below the head. As the piston 32 linearly reciprocates in an axial direction within the body 12, the outer helical splines 36 of the sleeve 34 engage or mesh with the inner helical splines 23 of the body to case rotation of the piston. The linear and rotational movement of the piston 32 is transmitted through the inner helical splines 40 of the sleeve 34 to the outer helical splines 42 of the output shaft 14 to cause the shaft to rotate) (see Column 4, lines 1-54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weyer (U.S. Pat. No. 4,513,644) (hereafter Weyer) in view of Chen (U.S. Pat. No. 8,090,554) (hereafter Chen).
Regarding claim 2, Weyer as disclosed above does not directly or explicitly teach that the movable portion comprises a plurality of pistons. However, Chen teaches that the movable portion comprises a plurality of pistons (i.e., the torque testing system 100 includes a first screwdriver 10, a first height measuring device 20, a first clamp 30, a second screwdriver 40, a second height measuring device 50, a second clamp 60) (see Fig. 1). In view of the teaching of Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the additional pistons in order to test multiple devices at the same time. 
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weyer (U.S. Pat. No. 4,513,644) (hereafter Weyer)
Regarding claim 8, Weyer as disclosed above does not directly or explicitly teach that the two offset circular cross-sections are offset by a distance of about 0.2 inches to about 0.05 inches. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). 
Regarding claim 9, Weyer as disclosed above does not directly or explicitly teach that the two offset circular cross-sections are offset by a distance of about 0.1 inches to about 0.05 inches. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). 
Regarding claim 11, Weyer as disclosed above does not directly or explicitly teach that the body comprises a body material and the bar comprises a bar material, the bar material being softer than the body material. However, it has been held to be within the general skill of a worker in the art to selected a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855